Case 1:19-cv-09038-GBD-SDA Document 126 Filed 12/17/20 Page 1 of 1




    12/17/2020




                            ENDORSEMENT: Plaintiff's counsel is admonished for
                            failing to comply with my Individual Rules which required
                            him to consult with his adversary prior to making an
                            extension request. Nevertheless, in the circumstances this
                            request is granted. SO ORDERED.
                            Dated: 12/17/2020
